Exhibit 10.1
 


SECOND AMENDMENT TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein called
this “Amendment”) made as of July 30, 2007 among FFE TRANSPORTATION SERVICES,
INC., a Delaware corporation (“Borrower”), LASALLE BANK NATIONAL ASSOCIATION, as
a Bank, Collateral Agent and Syndication Agent (“LaSalle”) and COMERICA BANK, a
Michigan banking corporation, as a Bank, Issuing Bank and Administrative Agent
(individually, as “Administrative Agent” and collectively with “LaSalle”, the
“Bank”).
 
W I T N E S S E T H:


WHEREAS, Borrower and Bank have entered into that certain Amended and Restated
Credit Agreement dated as of October 12, 2006 (as heretofore amended, the
“Original Credit Agreement”), for the purposes and consideration therein
expressed, pursuant to which Bank became obligated to make loans to Borrower as
therein provided; and
 
WHEREAS, Borrower and Bank desire to amend the Original Credit Agreement as
provided herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Bank to Borrower, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:
 
 
ARTICLE I.
 
Definitions and References
 
§ 1.1.         Terms Defined in the Original Credit Agreement.  Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Original Credit Agreement shall have the same meanings
whenever used in this Amendment.
 
§ 1.2.         Other Defined Terms.  Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.
 
“Amendment” means this Second Amendment to Credit Agreement.
 
“Amendment Documents” means, collectively, this Amendment and the confirmation
by Guarantor with respect to this Amendment and any other document required to
be delivered by Borrower pursuant to Article III hereof.
 

--------------------------------------------------------------------------------


“Credit Agreement” means the Original Credit Agreement as amended hereby.
 
 
ARTICLE II.
 
Amendments to Original Credit Agreement
 
§ 2.1.       Dividends and Distributions.  Subsection 5.2 (e)(i) of the Original
Credit Agreement is hereby amended in its entirety to read as follows:
 
“(i)           If no Default or Potential Default exists, Parent may declare and
pay cash dividends and/or redeem its common stock from time to time; provided
(A) that the amount of such dividends and/or such redemption prices declared or
paid during the period from July 30, 2007 until and including December 31, 2007
shall not exceed an aggregate amount of  $7,500,000; (B) that the amount of such
dividends and/or such redemption prices declared or paid during any fiscal
quarter of Parent ending after December 31, 2007 shall not exceed 100% of the
positive Net Income of Parent and its consolidated subsidiaries for the
immediately preceding fiscal quarter; and (C) that Parent and each other Company
would otherwise be in compliance with all other financial covenants contained in
this Agreement if such financial covenants were measured as of the date such
dividends are paid or such redemptions are made after giving effect to such
dividends and/or redemptions.”
 
 
ARTICLE III.
 
Conditions of Effectiveness
 
§ 3.1.       Effective Date.  This Amendment shall become effective as of the
date first above written when and only when Bank shall have received, at Bank’s
office,
 
(a)           a duly executed counterpart of this Amendment,
 
(b)           a duly executed Consent and Agreement from Guarantor in the form
of Exhibit A hereto, and
 
(c)           each other document to be executed and delivered by Borrower
pursuant hereto or thereto.
 

--------------------------------------------------------------------------------


 
ARTICLE IV.
 
Representations and Warranties
 
§ 4.1.       Representations and Warranties of Borrower.  In order to induce
Bank to enter into this Amendment, Borrower represents and warrants to Bank
that:
 
(a)           The representations and warranties contained in Article IV of the
Original Credit Agreement are true and correct at and as of the time of the
effectiveness hereof;
 
(b)           Borrower is duly authorized to execute and deliver this Amendment
and the other Amendment Documents and is and will continue to be duly authorized
to borrow and to perform its obligations under the Credit Agreement.  Borrower
has duly taken all corporate action necessary to authorize the execution and
delivery of this Amendment and the other Amendment Documents and to authorize
the performance of the obligations of Borrower hereunder and thereunder;
 
(c)           The execution and delivery by Borrower of this Amendment and the
other Amendment Documents, the performance by Borrower of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby do not and will not conflict with any provision of law, statute, rule or
regulation or of the articles of incorporation and bylaws of Borrower, or of any
material agreement, judgment, license, order or permit applicable to or binding
upon Borrower, or result in the creation of any lien, charge or encumbrance upon
any assets or properties of Borrower.  Except for those which have been duly
obtained, no consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery by Borrower of this Amendment and the other Amendment
Documents or to consummate the transactions contemplated hereby and thereby;
 
(d)           When duly executed and delivered, each of this Amendment and the
other Amendment Documents will be a legal and binding instrument and agreement
of Borrower, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency and similar laws applying to creditors’ rights generally
and by principles of equity applying to creditors’ rights generally; and
 
(e)           The audited annual consolidated financial statements of Borrower
dated as of December 31, 2006 fairly presents the consolidated financial
position at such date and the consolidated statement of operations and the
changes in consolidated financial position for the periods ending on such dates
for Borrower.  Copies of such financial statements have heretofore been
delivered to Bank.  Since such date no material adverse change has occurred in
the financial condition or businesses or in the consolidated financial condition
or businesses of Borrower.
 
 

--------------------------------------------------------------------------------


ARTICLE V.
 
Miscellaneous
 
§ 5.1.       Ratification of Agreement.  The Original Credit Agreement as hereby
amended is hereby ratified and confirmed in all respects.  Any reference to the
Credit Agreement in any Loan Document shall be deemed to refer to this Amendment
also.  The execution, delivery and effectiveness of this Amendment and the other
Amendment Documents shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Bank under the Credit Agreement or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.
 
§ 5.2.       Survival of Agreements.  All representations, warranties, covenants
and agreements of Borrower herein shall survive the execution and delivery of
this Amendment and the performance hereof, and shall further survive until all
of the Obligations are paid in full.  All statements and agreements contained in
any certificate or instrument delivered by Borrower hereunder or under the
Credit Agreement to Bank shall be deemed to constitute representations and
warranties by, or agreements and covenants of, Borrower under this Amendment and
under the Credit Agreement.
 
§ 5.3.       Loan Documents.  This Amendment and the other Amendment Documents
are each a Loan Document, and all provisions in the Credit Agreement pertaining
to Loan Documents apply hereto and thereto.
 
§ 5.4.       Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.
 
§ 5.5.       Counterparts; Fax.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  This Amendment may be duly executed by facsimile or other electronic
transmission.
 
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 


[The remainder of this page is intentionally left blank.]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.






FFE TRANSPORTATION SERVICES, INC.,
as Borrower






By:  /s/Thomas G. Yetter
 Thomas G. Yetter
 Senior Vice President








COMERICA BANK,
as a Bank, as Issuing Bank
and as Administrative Agent






By: /s/ Donald P. Hellman
 Donald P. Hellman
 Senior Vice President








LASALLE BANK NATIONAL ASSOCIATION,
as a Bank, as Collateral Agent and
as Syndication Agent
 


By: /s/ Christopher L. Hursey
 Christopher L. Hursey
 Vice President
 
 

--------------------------------------------------------------------------------


 EXHIBIT A


 
CONSENT AND AGREEMENT
 
Each of the undersigned Guarantors hereby (i) consents to the provisions of this
Amendment and the transactions contemplated herein, (ii) ratifies and confirms
the Amended and Restated Guaranty and Amended and Restated Security Agreement,
each dated as of October 12, 2006, made by them for the benefit of Bank pursuant
to the Credit Agreement, (iii) ratifies and confirms all other Loan Documents
made by them for the benefit of Bank, (iv) agrees that all of their respective
obligations and covenants thereunder shall remain unimpaired by the execution
and delivery of this Amendment and the other documents and instruments executed
in connection herewith, and (v) agrees that such Guaranty, such Security
Agreement and such other Loan Documents shall remain in full force and effect.






FROZEN FOOD EXPRESS INDUSTRIES, INC.




By:  /s/ Thomas G. Yetter
  Thomas G. Yetter
  Senior Vice President


FFE, INC.




By:  /s/ Leonard W. Bartholomew
  Leonard W. Bartholomew
  Secretary




CONWELL CORPORATION




By: /s/ Leonard W. Bartholomew
 Leonard W. Bartholomew
 Secretary



--------------------------------------------------------------------------------




FX HOLDINGS, INC. (formerly names AIRPRO HOLDINGS, INC.)




By: /s/ Leonard W. Bartholomew
 Leonard W. Bartholomew
 Secretary




LISA MOTOR LINES, INC.




By: /s/ Leonard W. Bartholomew
 Leonard W. Bartholomew
 Secretary




FROZEN FOOD EXPRESS, INC.




By: /s/ Leonard W. Bartholomew
 Leonard W. Bartholomew
 Secretary




CONWELL CARTAGE, INC.




By: /s/ Leonard W. Bartholomew
 Leonard W. Bartholomew
 Secretary




MIDDLETON TRANSPORTATION COMPANY




By: /s/ Leonard W. Bartholomew
 Leonard W. Bartholomew
 Secretary





--------------------------------------------------------------------------------


COMPRESSORS PLUS, INC.




By: /s/ Leonard W. Bartholomew
 Leonard W. Bartholomew
 Secretary




FFE LOGISTICS, INC.




By: /s/ Leonard W. Bartholomew
 Leonard W. Bartholomew
 Secretary




CONWELL LLC




By: /s/ Leonard W. Bartholomew
 Leonard W. Bartholomew
 Secretary



